Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel withdrawn claims 13-33. 
	Also amend “the rocker arm” in the last paragraph of claim 1 to “the one or more rocker arms”. 

Reasons for Allowance
Claims 1-2, 5, 7-12, and 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1, the prior art of record (Miller) fails to teach or fairly suggest a closed position which comprises the rocker arms being held in a closed position by the contact between the rocker arms and the surface of the cam lob as the cam shaft comes to a stop position, in combination with the remaining features and elements of the claimed invention.  As to claim 12, the prior art of record (Miller) fails to teach or fairly suggest the cam shaft causes one or more angular slots to form a flow channel between the reagent filled .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/30/2021